Citation Nr: 0015561	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  96-16 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from March 1970 to 
January 1972.

This matter arises from a February 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The case was appealed to the Board of Veterans' 
Appeals (Board), and the Board denied the appeal.  The 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated October 6, 1999, the Court granted a joint motion by 
the appellant and VA, and vacated the Board's January 29, 
1999, decision and remanded the case to the Board for 
readjudication of the claim consistent with considerations 
discussed in the joint motion.  

As a preliminary matter, the Board notes that the veteran's 
attorney requested that this case be remanded for the RO to 
obtain Social Security Administration (SSA) records, and to 
review a recently submitted SSA award letter which indicated 
that the veteran received SSA benefits "due[,] in part[,] to 
her PTSD."  The attorney further asserted that the VA 
"should try to obtain additional evidence" from two friends 
of the veteran who provided statements that the veteran 
"told them about the problems she was having while in the 
service."  

The Board finds that a remand for these purposes is 
unnecessary and would contravene the best interests of the 
veteran in further delaying a decision on this matter.  The 
SSA award letter the attorney mentions is essentially 
duplicative.  It continues the veteran's granted benefit 
based upon psychiatric disability and refers to evidence 
previously considered by the RO, with the exception of a 
September 1999 report of Peter Rock, M.D., which "states 
[that] the veteran has been diagnosed with post-traumatic 
stress disorder and she [sic] is in need of further 
evaluation."  The Board finds no need to remand for 
consideration of this evidence by the RO as it is not 
pertinent to the issue of whether the veteran has verified 
stressors related to service.  

The deficiency that was pointed out in the Joint Motion for 
Remand that was granted by the Court in its Order of October 
6, 1999, was the Board's failure to discuss the provisions of 
the VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
5.14, which provides procedural considerations in evaluating 
PTSD claims based upon personal assault.  The Board's failure 
to discuss relevant Manual provisions can be cured at the 
appellate level.  There is no additional development to be 
provided by the RO based upon the SSA award letter of October 
1999 or additional SSA records.  The pertinent evidence has 
already been considered, and the record is complete.  See 
Hasty v. West 13 Vet. App. 230, 235 (1999), wherein the Court 
found that the Board's failure to comply with a request for 
remand to the RO, in a case remanded by the Court to the 
Board, was not erroneous when the record was complete and 
there was no reason for the remand.  .

In addition, the Board finds that the VA has met its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a) in its 
repeated requests to the veteran to provide additional 
evidence to support her contentions that she was assaulted 
during service, and that she served in Vietnam.  As recently 
as April 1998, the RO again requested that the veteran submit 
evidence to verify her service in Vietnam and she failed to 
provide other than her personal statements.  The duty to 
assist is not a one-way street.  Warmhoff v. Brown, 8 Vet. 
App. 517, 522 (1996).  If there are additional witness 
statements of relevance, it is incumbent upon the veteran or 
her attorney to provide that information.  


FINDINGS OF FACT

1.  Service medical records reveal no complaints, clinical 
findings, or noted abnormalities regarding the veteran's 
mental health.

2.  The veteran was a clerk typist during service and did not 
serve in Vietnam, or engage in combat.  

3.  There is no objective lay or medical evidence to verify 
the veteran's reported assaults during service. 

4.  The veteran was separated from service in 1972; she was 
diagnosed with a generalized anxiety disorder in 1987, and 
with bipolar disorder in 1991. 

5.  There is no medical evidence to show that the veteran's 
acquired psychiatric disorder began during service.   

6.  The veteran's August 1996 diagnosis of PTSD was based 
upon her uncorroborated report of trauma during service.  

7.  The veteran's November 1996 diagnosis of PTSD was not 
based upon any identifiable stressors related to service.

8.  A private psychiatric evaluation conducted in June and 
July of 1997 found no evidence of PTSD.

9.  There is no objective evidence of verified stressors 
during service, including personal assault, that would serve 
as a basis for a diagnosis of PTSD.

10.  The veteran does not have PTSD related to military 
service.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not 
incurred during service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a) (1999).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

With respect to establishing a well-grounded claim for PTSD, 
there must be medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (1999).

In the instant case, the veteran has established the presence 
of a well-grounded claim, as she has a current diagnosis of 
PTSD that has been related to service.  However, she must 
further provide credible evidence to support her contentions 
that the stressors occurred, although, at this point, the 
veteran's statements regarding the presence of in-service 
stressors are presumed credible for the purpose of well 
grounding her claim.  See King v. Brown, 5 Vet. App. 19, 21 
(1993), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

As the veteran's claim is well grounded within the meaning of 
38 U.S.C.A. 
§ 5107(a), the VA's duty to assist applies.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  As noted earlier, in this regard, 
the Board is satisfied that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist her mandated by 38 U.S.C.A. § 5107(a).

Since the veteran has a PTSD diagnosis linking her condition 
to service, the critical question is whether there is 
sufficient evidence of the claimed inservice stressors.  38 
C.F.R. § 3.304(f).  The evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
or not the veteran engaged in combat with the enemy.  
38 U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994).  If there is no combat 
experience, or if there is a determination that the veteran 
engaged in combat but the claimed stressor is not related to 
such combat, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Mere service in a combat zone is not 
sufficient.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

In the instant case, the veteran does not allege that she 
engaged in combat, but two of her several reported stressors 
are related to alleged trips to Vietnam.  She contends that 
her initial stressor occurred during basic training when she 
encountered two lesbians in the shower who approached her, 
making suggestive remarks.  She contends that her 
hospitalization in July 1970 (for pneumonia) further supports 
that she was subjected to traumatic events during service.  
She maintains that the hospital record is proof that she was 
made sick by the harassment she faced from other enlisted 
women.  She also asserted that an enlisted man grabbed her 
from behind and fondled her breasts one evening at a service 
club, sometime in March 1971.  

With regard to stressors related to Vietnam, she reported 
that she assisted in processing veterans who were returning 
from Vietnam by flying over to Vietnam on at least two 
occasions.  During one flight in 1970, she stated that she 
saw a young child alive and then shortly thereafter saw the 
same child dead in the road.  The child reminded her of her 
own daughter.  She also reported that during another trip to 
Vietnam in 1971, she was assaulted by a Republic of Vietnam 
soldier (or a civilian) who attempted to rape her.  She 
stated that she shot and killed him and the incident was 
"covered up" by the officers in charge.  

Her reported final stressful incident during service was an 
abusive marriage.  Her husband, an enlisted man, physically 
and verbally abused her between 1971 and 1972.  She stated 
that he assaulted her causing her to suffer a miscarriage.

Service medical records reveal no complaints, clinical 
abnormalities, or diagnostic findings regarding the veteran's 
mental health.  A December 1971 note referenced that she was 
having marital problems but there was no indication of any 
mental health disorder.  Her separation examination report 
indicated a normal psychiatric evaluation.

The veteran asserts that she was seen immediately after 
service for her psychiatric disorder.  However, her claims 
files, which are voluminous and contain many copies of both 
private and VA medical records, reflect no reference to 
psychiatric treatment during the 1970's and there is no 
record of any psychiatric disorder until a diagnosis of 
generalized anxiety disorder in 1987.  The veteran stated 
that she was seen by an osteopathic doctor for psychiatric 
problems right after service, but he is deceased, and his 
records are not available.  

Private treatment records from 1974 through 1977 reflect 
treatment for gastritis, a recurrent Bartholin's cyst in the 
vagina, bad dreams, and tension headaches.  A private 
physician noted that the veteran tended to be nervous.  There 
is no psychiatric diagnosis.  Records from two private 
hospital admissions in August 1986 and July 1987 show 
treatment for an aspirin overdose and a prescription drug 
overdose.  The August 1986 discharge summary stated no cause 
for the overdose, but the veteran was noted to have grandiose 
ideas, and was referred to psychiatric counseling.  The July 
1987 discharge summary indicated that the overdose was 
related to domestic problems.  There was a notation that the 
veteran had not followed up on previous recommendation for 
therapy.  There was no diagnosis of a psychiatric disorder in 
either discharge summary.  

VA outpatient treatment records of 1987 and 1988 reflect a 
diagnosis of generalized anxiety disorder.  VA Medical Center 
(VAMC) records show that the veteran was admitted for 
treatment of depression in 1990 and 1991 with an initial 
diagnosis of bipolar manic disorder in January 1991.  She had 
many subsequent VAMC psychiatric admissions from 1992 through 
September 1995, all with primary diagnoses of bipolar 
disorder and a variety of other psychiatric diagnoses 
including depression and personality disorder.  There is no 
diagnosis of PTSD.  An August 1995 letter to the veteran from 
the VAMC noted that despite her reported trauma, she did not 
have the clinical symptoms of PTSD.  A subsequent September 
1995 VAMC discharge summary included with the bipolar 
diagnosis the following diagnoses: rule out pathological 
gambling; rule out PTSD versus malingering; personality 
disorder not otherwise specified with histrionic and 
narcissistic features.  The veteran enrolled in the Women 
Vets Recovery Program after her discharge from the hospital 
and continued with mental health treatment.  

In August 1996, the veteran was afforded a VA examination for 
PTSD based upon her claim for service connection.  The 
veteran reported that her most traumatic experiences occurred 
during her service in Vietnam.  She reported that she flew to 
Vietnam in September or October 1970 and saw a young child 
dead in the road, with flies all over her.  Her final trip to 
Vietnam occurred in late 1971, just before she separated from 
service.  She reported that a man who looked like a 
Vietnamese civilian worker for the U.S. Army approached her 
with a gun and pushed her down.  She stated that when she 
fell, a gun that she had pulled from her bag was fired, and 
she killed him.  She stated that her superiors refused to 
report the incident.  She reported that a third trauma 
involved physical abuse by her husband during service.  The 
veteran stated that her husband, who was also a Vietnam 
veteran, abused drugs and beat her every weekend.  

The VA examiner noted that the reported traumatic events were 
persistently re-experienced by the veteran through 
recollections, dreams, illusions, and intense psychological 
distress, although she did not appear to have "true 
flashbacks."  The examiner noted that the duration of these 
symptoms had lasted many years.  The veteran reported that 
they began in 1972, immediately after service.   

The VA examiner also administered several tests, including 
the Minnesota Multiphasic Personality Inventory (MMPI-2), the 
Mississippi Scale for Combat Related PTSD, and the Exner 
Rorschach.  The examiner noted that the Rorschach appeared 
valid but the MMPI was only possibly valid, which also called 
into question the elevation on the Mississippi Scale.  The 
examiner stated that the MMPI profile was fairly diverse and 
not that definite regarding any particular diagnostic 
conclusion.  She did have elevations on the PTSD scale that 
would fit with the possibly valid conclusion, but the scale 
was not really elevated over and above several scales which 
would also relate to various types of disorders involving 
problems with alienation, depression, extreme suspiciousness, 
and problems with anger.  Despite the questionable validity 
of the test scores, the examiner found that the veteran had 
experienced three major events that qualified as traumatic 
according to PTSD criteria, the two most traumatic involving 
the alleged events in Vietnam.  Her Axis I diagnosis was 
reported as PTSD with no diagnosis reported on Axis II.  

A November 1996 psychological evaluation was conducted by the 
Ohio State Department of Vocational Rehabilitation.  The 
veteran reported that she had a previous diagnosis of bipolar 
disorder but that she believed she had PTSD.  The 
psychologist administered a battery of tests and found that 
the veteran's MMPI-2 profile was "highly elevated with 
depression being the most prominent emotional 
characteristic."  Her diagnosis was reported as: Axis I - 
major depression, PTSD; Axis II - personality disorder, not 
otherwise specified.  The psychologist provided no 
explanation or rationale for the PTSD diagnosis, and did not 
recount any stressful event that would serve as a basis for 
the diagnosis.  

In June 1997, the veteran submitted a statement from a 
clinical social worker who saw the veteran from April 1993 to 
February 1994.  The social worker reported that she saw the 
veteran for abusive domestic relationships and did not treat 
her for any PTSD related disorders.  She noted that while the 
veteran did talk about her service career, the social 
worker's focus was the veteran's current relationship which 
was dangerous to her.  The veteran had reported to the social 
worker at that time that she had manic depressive disorder.  
Thus, the social worker reported a diagnosis of bipolar 
disorder.  

VA outpatient treatment notes of April 1997 reflect a 
diagnosis of bipolar disorder and note that the veteran 
wanted specific tests to support a diagnosis of PTSD.  In 
June and July 1997, she obtained a private evaluation through 
the psychology department of Wright State University.  She 
requested a psychological evaluation "to confirm that her 
only psychological problem [was] post-traumatic stress 
disorder (PTSD)."  She reported that she wanted previous 
diagnoses of bipolar disorder and borderline personality 
disorder removed from her records at the Dayton, Ohio, VA 
Medical Center.  The veteran "requested an assessment of the 
extent to which she [was] disabled by post-traumatic stress 
disorder."  

The psychologist recounted the veteran's history and noted 
her report that during service she worked with Vietnam 
veterans in a "Returnee Reassignment Center" and at a 
"Military Information Booth."  The veteran reiterated the 
multiple traumatic events she experienced during service, 
beginning with basic training.  She stated that she was 
"cornered by lesbians [in the shower] who talked 
suggestively to her and touched her in an inappropriate 
manner."  She reported that she was "rescued" when another 
recruit came into the showers.  She also reported having been 
approached by lesbians on another occasion, causing her fear 
and sleeplessness.  Another incident involved having been 
sexually assaulted by a male whom she managed to fight off.  

The Vietnam incidents were also reported.  The veteran 
recounted that she was recruited as a re-assignment 
specialist and taken on a "secret" flight to Vietnam to 
pick up returnees.  She was reportedly taken by helicopter 
from Pleiku to ChuLai.  She saw a young Vietnamese girl, 
dead, and lying in the middle of the road, and she was 
prevented from moving her or covering her up.  She also 
reported a second flight to Vietnam to bring home returning 
soldiers.  She said that she flew to Cam Ranh Bay and took a 
helicopter to ChuChi, near Monkey Mountain.  She reported 
that she was at a firebase when she fell asleep next to a 
building.  As she awakened, a Cambodian officer walked around 
the corner of the building.  She felt he was going to attack 
her and she froze.  She reported that she "had her .45 out" 
and when he pushed her down and was on top of her, the gun 
went off, "taking off half of his head."  She reported that 
she was cleaned up by Vietnamese women, and then told by an 
officer to never mention the incident.  

The veteran stated that none of her traumatic experiences 
were ever reported.  She stated that in each instance someone 
she knew, or an officer, told her not to report the incident.  
She noted further that she was on "secret" flights to 
Vietnam and thus there is no record of the flights that she 
knows of.  In addition, the evaluator found that "her 
recollection of where she was seems confused, because Monkey 
Mountain was on the coast near the South China Sea, near 
DaNang and Camp Tienshaw."  

The veteran reported that her major problems of sleeplessness 
and flashbacks, were the result of the trauma in Vietnam.  
She reported staying awake 2-3 days at a time because of 
nightmares related to the traumas, with flashbacks of the 
Vietnam incidents.  

The veteran reported 11 marriages, all of them abusive, and 
indicated that she had held multiple short-term jobs.  She 
was involved in a PTSD group, but reported no other social 
supports.  

The psychologist noted that the veteran had a history of 
emotional problems dating back to 1989.  She was diagnosed as 
having bipolar disorder in 1991 and prescribed Lithium 
Carbonate twice a day, although she reportedly only took it 
once a day.  

The veteran appeared neat, clean and well groomed for each of 
her appointments.  The mental status evaluation revealed that 
she was fully oriented and cooperative.  Her mood/affect were 
slightly flat, her memory and immediate recall were good, and 
her though processes were coherent, logical, relevant and 
sequential.  There was no evidence of hallucinations, 
delusions, or paranoia.  However, feelings of frustration and 
hopelessness were observed.  Her insight and judgment were 
limited as evidenced by her limited awareness of her illness.  

She was administered several tests, including the MMPI-2, the 
Million Clinical Multiaxial Inventory-III, and the Rorschach.  
Test results indicated valid results on 3 of the four 
instruments, with invalid results on one instrument, 
exaggerating her distress.  The psychologist found the 
veteran to be depressed and frustrated with impaired coping 
skills due to overwhelming emotions.  The psychologist 
reported that the veteran suffered from a chronic and serious 
affective disorder, likely a unipolar depression.  He noted, 
however, that a bipolar disorder may also be present.  The 
veteran's long-term interpersonal difficulties appeared to be 
the result of a characterological disorder.  The psychologist 
also noted a similarity of themes between the veteran's 
reported war traumas and later reported domestic traumas.  He 
stated that: "While this may be purely coincidental, [the 
veteran's] stories of her war traumas appear to be metaphors 
for her domestic trauma, and a way to deal with painful 
material at a comfortable distance."  The psychologist 
reported an Axis I diagnosis of major depressive disorder; 
R/O bipolar II disorder, and an Axis II diagnosis of 
personality disorder, NOS, with borderline and obsessive 
compulsive features.  The psychologist found no evidence of 
PTSD.  

In reviewing the veteran's claim for service connection for 
an acquired psychiatric disorder, the Board finds that the 
medical evidence of record does not support her claim.  Her 
service medical records are completely devoid of any 
complaints or clinical findings regarding a psychiatric 
disorder, indeed her psychiatric evaluation at separation was 
negative.  Her initial psychiatric diagnosis of a generalized 
anxiety disorder occurred in 1987, more than fifteen years 
after separation from service.  Her initial bipolar disorder 
diagnosis occurred in 1991, nearly twenty years after 
separation from service.  There is no medical evidence to 
show that any psychiatric disorder began during service.

With respect to her claim for PTSD, the Board concludes that 
the veteran's diagnosis of PTSD due to trauma during service 
is not supported by the evidence of record.  Clearly, the 
veteran did not engage in combat with the enemy.  Her 
military occupational specialty (MOS) was that of clerk 
typist, and she does not dispute that MOS, or allege that she 
was involved in combat.  Therefore, any diagnosis of PTSD, 
including that as a result of personal assault, must be 
supported by credible evidence that corroborates the 
occurrence of the claimed stressors.  There is no such 
credible corroboration or verification of the veteran's 
alleged stressors associated with the claims file.  

The Board acknowledges that in personal assault cases such as 
this, the VA has "undertaken a special obligation to assist 
a veteran with a well-grounded claim in producing 
corroborating evidence of an in-service stressor."  Patton 
v. West, 12 Vet. App. 272, 280 (1999).  However, there must 
still be credible supporting evidence that the claimed 
stressor occurred, notwithstanding that such credible 
supporting evidence may only be available from outside 
sources in a personal assault case.  YR v. West, 11 Vet. App. 
393, 397-398 (1998); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

In the instant case, VA has diligently pursued its obligation 
as demonstrated by affording the veteran examinations, 
searching records, and requesting on numerous occasions that 
the veteran provide evidence to support her allegations of 
assault and her service in Vietnam.  As evidenced by the 
record, the veteran responded regularly in submitting 
multiple statements of her experience.  However, she was not 
able to provide witness statements in support of the alleged 
lesbian incidents during basic training, or statements from 
the women who accompanied her to her barracks after she was 
allegedly assaulted at a service club.  She was likewise 
unable to provide the name of the military officer who 
insisted she "cover up" the killing of the Vietnamese man, 
and she admitted that she never reported any of the incidents 
at, or near, the time they occurred.

In reaching this determination that the veteran does not have 
PTSD related to service, the Board considered the special 
provisions of VA Adjudication Procedure Manual M21-1 (M21-1), 
Part III, regarding personal assault.  The M21-1 notes that: 
"Personal assault is an event of human design that threatens 
or inflicts harm.  Examples of this are rape, physical 
assault, domestic battering, robbery, mugging, and 
stalking."  M21-1, Part III, 5.14c (1999).  The M21-1 
further identifies alternative sources for developing 
evidence of personal assault, including private medical 
records, civilian police reports, reports from crisis 
intervention centers, testimonial statements from confidants 
such as family members, roommates, fellow service members, or 
clergy, and personal diaries or journals.  M21-1, Part III, 
5.14c(4)(a).  

When there is no indication in the military record that a 
personal assault occurred, M21-1 indicates that alternative 
evidence might still establish an in-service stressful 
incident, such as behavior changes that occurred at the time 
of the incident.  Examples of behavior changes that might 
indicate a stressor include: visits to a medical or 
counseling clinic or dispensary without a specific diagnosis 
or specific ailment; sudden requests that the veteran's 
military occupational series or duty assignment be changed 
without other justification; lay statements indicating 
increased use or abuse of leave without apparent reason; 
changes in performance or performance evaluations; lay 
statements describing episodes of depression, panic attacks 
or anxiety with no identifiable reasons for the episodes; 
increased or decreased use of prescription medication; 
evidence of substance abuse; obsessive behavior such as 
overeating or undereating; pregnancy tests around the time of 
the incident; increased interest in tests for HIV or sexually 
transmitted diseases; unexplained economic or social behavior 
changes; treatment for physical injuries around the time of 
the claimed trauma but not reported as a result of the 
trauma; breakup of a primary relationship.  M21-1, Part III, 
5.14c(7)(a)-(o).  

However, after extensive and careful review of the evidence 
of record, the Board concludes that there is no credible 
documented evidence to indicate that the veteran experienced 
any of the identified behavior changes, or any other unusual 
behaviors during her active military service.  Her service 
medical records show a hospitalization for pneumonia in July 
1970, a normal pelvic and pap examination in January 1971, 
and incision and drainage of a Bartholin's cyst in her vagina 
in March 1971.  (The Bartholin's cyst recurred in August and 
October 1973).  While the treatment of the Bartholin's cyst 
occurred at the time of the alleged sexual assault at the 
service club, there is no indication in the record of unusual 
behavior on the veteran's part.  

The service medical records show regular gynecological 
appointments throughout the veteran's active duty, including 
reissuance of oral contraceptives every three months.  In 
August 1971 she complained of vaginal bleeding between her 
menstrual cycles, but a pelvic examination was normal.  In 
September 1971 her oral contraceptives were changed to 
address "breakthrough" bleeding although her present cycle 
was noted to be normal.  In October 1971, subsequent to 
complaints of swelling and itching and onset of perivulvar 
lesions, she was evaluated for a urinary tract infection, 
herpes progenitalis, and venereal disease.  The laboratory 
reports were negative for venereal disease.  In December 1971 
she was referred to counseling for marital problems.  She was 
noted to be anxious without further reference or clinical 
finding.  Her separation examination report of January 1972 
was normal.  There were no reports of gynecological problems 
or difficulties that were nonspecific or attributable to an 
unidentified personal assault.  

Notwithstanding the veteran's assertion that she participated 
in "top secret" missions to Vietnam to process and question 
soldiers between September 1971 and January 1972, service 
personnel records reflect no requests to change duty, and 
there are no unusual performance changes or evaluations 
during this time.  On the contrary, she requested an early 
separation from service in November 1971 because of her 
marriage to an enlisted man.  Moreover, her service personnel 
records reflect promotions from Private E-1 to Specialist 4 
E-4 between March 1970 and January 1971.  Her request for 
early separation was honored and she was separated in January 
1972 with an excellent efficiency rating.  

While there are multiple lay statements from the veteran 
herself describing episodes of depression, panic attacks or 
anxiety, accompanied by medical evidence of diagnosed 
psychiatric disorders, these reports all occur more than 
fifteen years after separation from service, there is no 
evidence of episodes of depression, panic attacks or anxiety 
during service. 

The veteran did submit many lay statements, including a June 
1998 statement which attested to the changes in the veteran 
since her return from Vietnam.  The affiant reported that he 
had known the veteran since childhood.  He stated that she 
was now different, not just because of Vietnam, but in 
addition to her service, he believed that something had 
happened to change her from who she had been prior to service 
because she had a "distant look," and "fear in her eyes."  
He did not provide any information to corroborate specific 
events or incidences as reported by the veteran.  

The veteran's reports of domestic violence in her 
relationship with her husband during service are also 
unverified.  There are no corroborating lay statements or 
medical findings regarding physical abuse.  Service personnel 
records show that the veteran requested an early discharge 
due to marriage in November 1971, which was subsequently 
granted.  The service medical records contain a December 1971 
reference to the veteran being anxious due to marital 
problems and referral to a counselor without any indication 
of the nature of the marriage relationship.  There is no 
medical or lay evidence to corroborate her September 1997 
statement that in late 1971, her husband "punched" her in 
the stomach causing her to have a miscarriage.  As noted 
previously, her separation examination report of January 1972 
noted no physical abnormalities other than requiring glasses 
for hyperopia.  

The Board finds no evidence in the claims file, other than 
the veteran's own statements, to verify the occurrence of a 
traumatic or stressful event during service.  There is 
likewise no evidence to show that the veteran was involved in 
substance abuse during service, or at any time remotely 
following service.  Thus, the Board finds no credible support 
evidence to support any of the possible alternative methods 
of verifying personal assault noted previously.  Id.   

With regard to the veteran's statements about Vietnam 
service, while her testimony about the incidents that 
occurred in Vietnam is presumed credible for purposes of 
establishing a well-grounded claim, it is insufficient to 
establish the presence of a stressor to support a diagnosis 
of PTSD in a non-combat situation.  Although the veteran 
submitted a March 1996 lay statement from a friend who 
attested that the veteran wrote to her from Vietnam, there is 
absolutely no verifiable evidence of record to show that the 
veteran was ever in Vietnam.  As previously noted, her 
service personnel records show that her MOS was a clerk 
typist and there is no indication whatsoever of any duty 
overseas.  Moreover, service medical records show that she 
was seen every three months for oral contraceptives at her 
home base during the time she asserted she was flying to 
Vietnam.  

The veteran stated that the shooting of the Vietnamese 
soldier or civilian was "covered up" and was not of record, 
and she acknowledged that she never reported any of the 
alleged incidents.  The veteran's friend's statement that the 
veteran wrote from Vietnam did not provide any corroboration 
of the veteran's specific assertions that she saw a deceased 
child in the road, or that she was sexually assaulted by a 
Vietnamese soldier or civilian.  See YR v. West, 11 Vet. App. 
393, 398 (1998).  None of the witness statements offer more 
than a repeat of the veteran's testimony that she was in 
Vietnam.  

The Board acknowledges that two different psychologists have 
reported a diagnosis of PTSD for the veteran.  However, they 
are the only independent diagnoses of PTSD among multiple 
diagnoses of major depression and bipolar disorder, beginning 
in 1991.  In reviewing the medical records, the Board finds 
that the evidence which indicates primary diagnoses of major 
depression and bipolar disorder is of more weight and 
probative value than the two psychologists' PTSD diagnoses.  
The August 1996 diagnosis from the VA psychologist was based 
upon the veteran's report of unverified stressors.  This 
diagnosis was reported despite his own evaluation of a 
questionable MMPI-2 profile and elevated PTSD scores that 
were also questionable.  The private psychologist who 
reported a PTSD diagnosis provided no explanation at all for 
his determination.  He described the various testing 
instruments he used, but he never outlined the stressors that 
were the basis of his diagnosis.  It is well settled that the 
Board need not accept a medical diagnosis that is based upon 
an uncorroborated history as reported by the veteran.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998); Swann v. Brown, 
5 Vet. App. 229, 233 (1993). 

The Board finds that the four or five diagnoses of bipolar 
manic disorder prior to 1996, which were based upon multiple 
hospital admissions of several days with evaluation by 
different psychiatrists and clinicians, of more probative 
value than two PTSD diagnoses, standing alone.  In addition, 
a VA psychiatrist noted in September 1995, that the veteran 
was an "unreliable historian."  The Board also looks to the 
private psychological evaluation of June and July 1997 which 
found no evidence of PTSD related to service.  This evaluator 
spent five days with the veteran and examined her 
extensively.  He found that the veteran's report of Vietnam 
traumas appeared to be metaphors for her domestic traumas, 
all of which occurred well after separation from service.  It 
is noteworthy also that this particular evaluation was 
requested by the veteran specifically for the purposes of 
establishing that PTSD was her only psychiatric diagnosis.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  Despite the 
additional consideration and review provided to this claim 
under the provisions applicable to claims based on personal 
assault, there is still no credible evidence to support the 
veteran's contentions.  The statements from witnesses are all 
dated in the late 1990's, more than 20 years after the 
veteran's separation from service.  Indeed, the veteran's 
initial report of the traumas that are the basis of her claim 
was in 1996, more than 20 years after service.  While the 
length of time between the occurrence of the alleged traumas 
and the date of reporting is not of primary consequence, it 
is important.  It is particularly significant in the instant 
case where there is absolutely no evidence contemporaneous 
with the alleged traumas to indicate that there was anything 
unusual occurring in the veteran's life.  

The Board also notes that the veteran has submitted for 
consideration several journal articles and treatise excerpts 
regarding PTSD, as well as a clinical handbook on PTSD.  
Although the evidence outlines various clinical signs, 
symptoms, and causes for PTSD, particularly in women, there 
is no evidence to show that the veteran's diagnosed PTSD is 
related to her military service.  See Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

In summary, the Board concludes that as there is no medical 
evidence of a psychiatric disorder during service, and no 
credible supporting evidence that a personal assault, or 
other claimed in-service stressor actually occurred, to 
support a diagnosis of PTSD, the claim must be denied.

As the preponderance of the evidence is against the veteran's 
claim, it follows that there is no evidence of record that is 
in relative equipoise.  Thus, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).   



ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.


		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

